MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Aug 31 2018, 7:24 am
regarded as precedent or cited before any                                  CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kevin Wild                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jessie Laudig,                                           August 31, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1712-CR-2857
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant W.
Appellee-Plaintiff.                                      Hawkins, Judge
                                                         Trial Court Cause No.
                                                         49G05-1703-F5-10775



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018         Page 1 of 13
                                                 Case Summary
[1]   Following a bench trial, Jessie Laudig (“Laudig”) was convicted of Failure to

      Register as a Sex or Violent Offender, as a Level 5 felony.1 Laudig now

      appeals, challenging the sufficiency of the evidence supporting his conviction.


[2]   We reverse.



                                 Facts and Procedural History
[3]   On March 22, 2017, the State charged Laudig with Failure to Register as a Sex

      Offender, as a Level 6 felony, alleging, in pertinent part, that Laudig, “having

      registered homeless, failed to register at least once every seven (7) days.” App.

      Vol. II at 20. The State also alleged that the offense should be elevated to a

      Level 5 felony because of a prior conviction for failure to register. Laudig

      waived his right to a jury, and a bench trial was conducted in October 2017.


[4]   At trial, there was evidence that Laudig had been living in a “tent city” in an

      area of Indianapolis known as “the Jungle.” On August 18, 2016, Laudig had

      signed a detailed registration form containing, among other things, a physical

      description and a photograph. The form had “Annual” handwritten at the top,

      and contained this address: “KOWEBA ST/JUNGLE RIGHT SIDE OF THE

      PARKING LOT AT THE END RED/GRAY TENT INDIANAPOLIS, IN




      1
          Ind. Code § 11-8-8-17(a)(4), -17(b).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 2 of 13
      46204.” Ex. Vol. at 41. For several weeks thereafter, approximately every

      seven days, Laudig signed a form indicating that he still lived at that address.


[5]   On September 21, 2016, Laudig signed a change form, and specified that he

      was now living in an alley near a particular intersection. On September 29,

      2016, Laudig signed another change form, which stated that he was again living

      in the Jungle; the address he provided was: “98 South Koweba/the Jungle

      Right side of parking lot.” Id. at 35. About every seven days thereafter, Laudig

      signed a form indicating that he was still living at that address. Then, on

      December 7, 2016, Laudig submitted another change form in which he again

      provided the “98 S Koweba” address, but specified that he had moved from a

      red and black tent to a blue tent with a silver tarp. Id. at 38. Thereafter, Laudig

      signed a registry form approximately every seven days, indicating that he lived

      at the same address. After signing the form on January 12, 2017, Laudig did

      not register again within the next seven days, which led to the State filing the

      instant charges in March of 2017.2


[6]   The State adduced testimony from Christopher Jaussaud (“Jaussaud”), who

      was employed by the Marion County Sheriff’s Office. Jaussaud testified that he

      was assigned to look into Laudig’s duty to register after Laudig did not again




      2
        There was evidence that, around late March or early April of 2017, the Jungle was cleared out and those
      living there were relocated. At trial, the State did not direct evidence or argument toward whether Laudig
      failed to register by not updating his address after relocating from the Jungle. Rather, the State focused on
      the time period identified in the charging information—that is, whether, Laudig failed to register again within
      seven days of January 12, thereby committing a crime “[o]n or about January 20, 2017.” App. Vol. II at 20.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018            Page 3 of 13
      register. Jaussad did not go look for Laudig at the provided address because

      there was “not enough time” and it was “too big of an area.” Tr. Vol. II at 23.

      Jaussaud testified that he was “familiar with where the Jungle was,” id. at 20,

      and described the location as a “stretch of trees” east and west of Koweba—

      near East Washington Street and the railroad—an area that constituted a

      “homeless camp,” id. at 21.


[7]   The court heard argument concerning whether Laudig was statutorily obligated

      to register every seven days or could register less frequently. Laudig argued that

      he was subject to annual registration and was therefore “not required to register

      again until January of 2018 if he were still living at the Jungle.” Id. at 57. The

      court ultimately found that Laudig was guilty of the elevated offense, and

      imposed a four-year suspended sentence with three years of probation.


[8]   Laudig now appeals.



                                 Discussion and Decision
[9]   When reviewing a challenge to the sufficiency of evidence supporting a

      conviction, we neither reweigh evidence nor judge witness credibility; instead

      we consider only the evidence and the reasonable inferences that favor the

      judgment of conviction. Leonard v. State, 80 N.E.3d 878, 882 (Ind. 2017).

      Moreover, to the extent that a sufficiency challenge involves statutory

      interpretation, we review questions of law de novo. See Edmonds v. State, 100
N.E.3d 258, 261 (Ind. 2018). We will ultimately affirm the conviction if there is


      Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 4 of 13
       probative evidence from which a reasonable trier of fact could have found the

       defendant guilty beyond a reasonable doubt. Leonard, 80 N.E.3d at 882.


[10]   The State charged Laudig under Indiana Code Section 11-8-8-17(a)(4). In

       relevant part, this section reads as follows: “A sex or violent offender who

       knowingly or intentionally . . . fails to register in person as required under this

       chapter . . . commits a Level 6 felony.” I.C. § 11-8-8-17(a). The State also

       alleged that the offense should be elevated to a Level 5 felony based on a prior

       conviction, pursuant to Indiana Code Section 11-8-8-17(b).


[11]   Laudig does not dispute his status as a sex or violent offender, or his pertinent

       prior conviction. Laudig also appears to concede that he failed to register again

       within seven days of January 12, 2017. Laudig instead asserts that he satisfied

       his registration requirement by providing the address of the Jungle, and was not

       statutorily required to register every seven days during the relevant timeframe.


[12]   A sex or violent offender who resides in Indiana is obligated to register, I.C. §

       11-8-8-7(a), which means to “report in person to a local law enforcement

       authority and provide” certain information, I.C. § 11-8-8-4. “A sex or violent

       offender resides in Indiana if . . . [t]he sex or violent offender spends or intends

       to spend at least seven (7) days (including part of a day) in Indiana during a one

       hundred eighty (180) day period.” I.C. § 11-8-8-7(a)(1). Further, “[a] sex or

       violent offender who resides in Indiana shall register with the local law

       enforcement authority in the county where the sex or violent offender resides.”

       I.C. § 11-8-8-7(b). Indiana’s registry statutes recognize three types of in-state


       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 5 of 13
       residences: (1) a principal residence, (2) a temporary residence, and (3) a

       residence that is neither a principal residence nor a temporary residence. See

       I.C. §§ 11-8-8-8(a)(1), -12(b), & -12(c).


                                         Principal Residence
[13]   In general, a registration must include, among other things, the “sex or violent

       offender’s . . . principal residence address.” I.C. § 11-8-8-8(a)(1). Furthermore,

       “a sex or violent offender who is required to register . . . shall, at least one (1)

       time every three hundred sixty-five (365) days . . . (1) report in person to the

       local law enforcement authority; (2) register; and (3) be photographed by the

       local law enforcement authority.” I.C. § 11-8-8-14. However, “[i]f a sex or

       violent offender . . . changes . . . principal residence address . . . the sex or

       violent offender shall report in person to the local law enforcement

       authority . . . not more than seventy-two (72) hours after the address change.”

       I.C. § 11-8-8-11.


                                       Temporary Residence
[14]   Yet, if a “sex or violent offender . . . resides in a temporary residence,” the

       individual must register more frequently. I.C. § 11-8-8-12(b). A “‘temporary

       residence’ means a residence (1) that is established to provide transitional

       housing for a person without another residence; and (2) in which a person is not

       typically permitted to reside for more than thirty (30) days in a sixty (60) day

       period.” I.C. § 11-8-8-12(a). When the sex or violent offender resides in a

       temporary residence, the individual “shall register in person” within seventy-

       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 6 of 13
       two hours of moving into the temporary residence, and then register “at least

       once every seven (7) days” thereafter. I.C. § 11-8-8-12(b).


                        No Principal or Temporary Residence
[15]   If, however, “[a] sex or violent offender . . . does not have a principal residence

       or temporary residence,” then the individual “shall report in person . . . at least

       once every seven (7) days to report an address for the location” where the

       individual “will stay during the time in which [he] . . . lacks a principal address

       or temporary residence.” I.C. § 11-8-8-12(c).


[16]   It is undisputed that Laudig reported in person in early 2017, and signed a form

       indicating that he still lived at the address for the Jungle. Based upon the

       foregoing statutes, if the Jungle was Laudig’s “principal residence,” then

       Laudig was not required to report in person every seven days, as he would if he

       had a different type of residence. See I.C. §§ 11-8-8-14(a), 11-8-8-11(a). We

       must, then, determine the meaning of “principal residence.” Our legislature has

       provided the following definition:


               As used in this chapter, ‘principal residence’ means the residence
               where a sex or violent offender spends the most time. The term
               includes a residence owned or leased by another person if the sex
               or violent offender:


               (1) does not own or lease a residence; or


               (2) spends more time at the residence owned or leased by the
               other person than at the residence owned or leased by the sex or
               violent offender.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 7 of 13
       I.C. § 11-8-8-3.


[17]   The State does not dispute that Laudig was living in the Jungle, and the

       evidence indicates that Laudig spent most of his time there. Thus, we must

       consider whether living in a tent in the Jungle constitutes a residence. Our

       legislature has not provided an independent definition for “residence” in the

       context of sex or violent offender registration.


[18]   “When construing a statute our primary goal is to ascertain the legislature’s

       intent.” Suggs v. State, 51 N.E.3d 1190, 1194 (Ind. 2016). “[W]e look first to

       the statutory language itself and give effect to the plain and ordinary meaning of

       statutory terms.” Id. “If a statute is unambiguous, that is, susceptible to but

       one meaning, we must give the statute its clear and plain meaning.” State v.

       Evans, 810 N.E.2d 335, 337 (Ind. 2004) (quotation marks omitted). “Only if the

       text is ambiguous do we turn to the canons of statutory construction, guided by

       the goal of discerning and effectuating the intent of the legislature.” J.D.M. v.

       State, 68 N.E.3d 1073, 1077 (Ind. 2017). Nonetheless, “criminal statutes must

       be strictly construed against the State, and may not be enlarged beyond the fair

       meaning of the language used.” Suggs, 51 N.E.3d at 1194 (quotation marks

       omitted). Moreover, “the rule of lenity . . . requires us to interpret ambiguous

       criminal statutes ‘in the defendant’s favor as far as the language can reasonably

       support.’” Calvin v. State, 87 N.E.3d 474, 478-79 (Ind. 2017) (emphasis

       removed) (quoting Day v. State, 57 N.E.3d 809, 813 (Ind. 2016)).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 8 of 13
[19]   The State directs us to the following definition for “residence” contained in

       Indiana Code Section 3-5-2-42.5: “‘Residence’ means the place: (1) where a

       person has the person’s true, fixed, and permanent home and principal

       establishment; and (2) to which the person has, whenever absent, the intention

       of returning.” Relying upon this definition, the State argues that “[t]he tent that

       Laudig stayed in was neither ‘fixed’ nor ‘permanent,’” and that “it could have

       been blown away by a gust of wind.”3 Appellee’s Br. at 9. Yet, the State

       provides no explanation for why this definition of residence—which is

       contained in Title 3, a title pertaining to elections—applies to a statute in Title

       11, which instead pertains to corrections. Compare I.C. § 3-5-2-42.5 with I.C. §

       11-8-8-3. Furthermore, in a different statute in Title 3, our legislature expressly

       provided that definitions in Title 3 apply “throughout this title.” I.C. § 3-5-2-1.

       Moreover, in other contexts, when our legislature has intended to invoke the

       definition of residence contained in Title 3, it has done so by providing a clear

       cross-reference to that statutory definition. See, e.g., I.C. § 31-34-18-6.1

       (specifying, in matters involving Children in Need of Services, that certain steps

       need not be taken when the child will be placed in “an entity or a facility

       that . . . is not a residence (as defined in IC 3-5-2-42.5)”); I.C. § 7.1-5-12-5




       3
         We suspect many Hoosiers would take exception to the State’s suggestion that one has no principal
       residence if that residence is susceptible to being blown away by a gust of wind. See Southern Indiana EF-4,
       National Weather Service, https://www.weather.gov/lmk/03022012_EF4.htm (last visited Aug. 10, 2018)
       (describing damage from a tornado that blew across parts of southern Indiana: “several well-built brick
       homes were destroyed” despite having “anchor bolts attached to steel plates and a concrete foundation”; one
       home was “lifted” and “slid 65 yards off its foundation” while “[a]nother home was completely demolished
       and thrown downwind several hundred yards”).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018          Page 9 of 13
       (listing exceptions to a prohibition on smoking in certain places, among them,

       “[t]he premises of a business that is located in the business owner’s private

       residence (as defined in IC 3-5-2-42.5)”). Here, however, our legislature

       declined to provide a cross-reference to the definition in Title 3, suggesting that

       it did not intend for the definition to apply to the instant statute in Title 11.


[20]   Nonetheless, we note that the State’s proffered definition is essentially a

       codified definition of the common law concept of domicile. Compare I.C. § 3-5-

       2-42.5 with State Election Bd. v. Bayh, 521 N.E.2d 1313, 1317 (Ind. 1988)

       (“Domicile means the place where a person has his true, fixed, permanent

       home and principal establishment, and to which place he has, whenever he is

       absent, the intention of returning.” (quotation marks removed)). In some

       contexts, the Indiana Supreme Court has “interpreted residence to mean

       domicile.” Bayh, 521 N.E.2d at 1317. Yet, an individual can have just one

       domicile. See id. (“Establishing a new residence or domicile terminates the

       former domicile.”). The instant statute, however, contemplates a “principal

       residence,” implicitly recognizing that—in this context—an individual may

       have more than one residence. I.C. § 11-8-8-3 (“As used in this chapter,

       ‘principal residence’ means the residence where a sex or violent offender spends

       the most time.”). Thus, we are not persuaded to consult only the definition set

       forth in Title 3.


[21]   We note also that our legislature has used the phrase “principal residence”

       when enabling a “consumer” to obtain a security freeze to prevent the release of

       credit information. See I.C. §§ 24-5-24.5-1, -12. In that context, “consumer”

       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 10 of 13
       means “an individual whose principal residence is in Indiana.” I.C. § 24-5-

       24.5-1. The phrase “principal residence” is not otherwise defined—but, under

       the State’s proffered reading, Laudig would be ineligible for this form of credit

       protection because his tent is not sufficiently fixed and permanent. Ultimately,

       the definition to which the State directs us within Title 3 of the election laws

       does not make sense when applied in Title 24, and we decline to now apply the

       definition in Title 11.


[22]   We are left with an undefined term. “We give undefined terms their plain and

       ordinary meaning, and we may consult English language dictionaries when

       they are helpful in determining that meaning.” In re Estate of Kent, 99 N.E.3d
634, 638 (Ind. 2018). Black’s Law Dictionary gives several definitions for

       “residence,” including the following germane definitions: “The act or fact of

       living in a given place for some time”; “The place where one actually lives, as

       distinguished from a domicile”; “A house or other fixed abode; a dwelling.”

       Residence, Black’s Law Dictionary (10th ed. 2014). Moreover, a different

       dictionary provides these pertinent definitions: “[T]he act or fact of abiding or

       dwelling in a place for some time . . . an act of making one’s home in a place”;

       “[T]he place where one actually lives or has his home as distinguished from his

       technical domicile;” “[A] temporary or permanent dwelling place, abode, or

       habitation to which one intends to return as distinguished from a place of

       temporary sojourn or transient visit”; “[T]he place where something is

       permanently established”; “[A] building used as a home.” Webster’s Third

       New Int’l Dictionary 1931 (2002).


       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 11 of 13
[23]   The State maintains that Laudig did not provide the address for a “principal

       residence” because his living situation was not fixed or permanent. The State

       also points out that Laudig did not have permission to be on the property.

       However, we conclude that the term “residence” is reasonably susceptible to

       more than one meaning; indeed, under several of the dictionary definitions, an

       individual could establish a residence somewhere irrespective of whether he had

       obtained permission to reside on the property, and even if his physical shelter

       “could have been blown away by a gust of wind.” Appellee’s Br. at 9. Further,

       when previously considering a registrant’s obligation to timely update his

       address, we identified the purpose of that statute: “to inform police of the

       current location of offenders for surveillance and notification purposes.”

       Milliner v. State, 890 N.E.2d 789, 792 (Ind. Ct. App. 2008), trans. denied. As the

       trial court noted, “if the purpose of giving an address is so they’ll know where

       to find him – which I think is the purpose of the registry – he could have been

       found pretty easily.” Tr. Vol. II at 60.


[24]   We must interpret ambiguous statutes in the defendant’s favor as far as the

       language can reasonably support. Calvin, 87 N.E.3d at 478-79. Our legislature

       ultimately created three categories of registrants: (1) those with a principal

       residence; (2) those residing in a specific kind of transitional housing; and (3)

       those in neither of the foregoing categories. See I.C. §§ 11-8-8-8(a)(1), -12(b), &

       -12(c). An individual who has registered with a “principal residence” is not

       required to register every seven days thereafter. See I.C. § 11-8-8-11, -14.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 12 of 13
[25]   Although Laudig was “homeless” in one sense, the uncontroverted evidence

       indicates that he was not transient during the pertinent period of time and could

       be located in the Jungle. Absent a more specific definition from our legislature,

       the statutory framework permits a reasonable reading that Laudig identified his

       principal residence when he provided the address for the Jungle and described

       his tent therein. Thus, we must construe the statute in Laudig’s favor, which

       leads us to conclude that Laudig registered his principal residence. At that

       point, then, Laudig was not required to register every seven days. Moreover, as

       law enforcement did not go look for Laudig, there is no indication that Laudig

       was not actually living at the identified location. Thus, there is no evidence that

       Laudig had a change of residence necessitating his obligation to report. We

       accordingly conclude that there is insufficient evidence that Laudig violated

       Indiana Code Section 11-8-8-17(a)(4) by failing to again register in January of

       2017. We therefore reverse the conviction.


[26]   Reversed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2857 | August 31, 2018   Page 13 of 13